Order entered December 13, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01102-CV

    CONTINENTAL INTERMODAL GROUP- SOUTH TEXAS, L.L.C., JONATHAN
    GREEN AND CONTINENTAL INTERMODAL GROUP G.P., L.L.C., Appellants

                                                V.

             ELOY P. GARCIA AND BALCONES MUSTER, INC., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-07993

                                           ORDER
       Before the Court is court reporter Antionette Reagor’s December 11, 2016 second motion

for an extension of time to file the reporter’s record. We GRANT the motion and ORDER Ms.

Reagor to file the reporter’s record within THIRTY DAYS from the date of this order. We

caution Ms. Reagor that further requests for extension of time will be disfavored.



                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE